Citation Nr: 0422904	
Decision Date: 08/19/04    Archive Date: 08/24/04

DOCKET NO.  98-17 755	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for a psychiatric 
disability. 


REPRESENTATION

Appellant represented by:	Mark R. Lippman, Esq.


ATTORNEY FOR THE BOARD

J. D. Deane, Associate Counsel


INTRODUCTION

The veteran served a period of active service in the Air 
Force from August 1972 to November 1973.

This case comes to the Board of Veterans' Appeals (Board) 
from a November 1996 rating decision rendered by the 
Montgomery, Alabama, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  

In a November 1999 decision, the Board denied the veteran's 
claim for entitlement to service connection for a psychotic 
disorder.  The veteran appealed the Board's decision to the 
United States Court of Appeals for Veterans Claims (CAVC).  
In a December 2000 Order, the CAVC vacated and remanded the 
Board's November 1999 decision and remanded the veteran's 
claim for entitlement to service connection for a psychotic 
disorder.  It was noted in the November 2000 Unopposed Motion 
for Remand that a remand was required for action consistent 
with the Veteran's Claims Assistance Act of 2000 (VCAA), 
38 U.S.C.A. § 5100 et. seq. (West 2002) as well as Karnas v. 
Derwinski, 1 Vet. App. 308, 313 (1991).   

In August 2001, the Board remanded the veteran's claim in 
order to identify treatment providers for the veteran's 
claimed psychiatric condition, to obtain a VA 
neuropsychiatric examination report, and for actions 
consistent with the VCAA.   

In an April 2003 decision, the Board again denied the 
veteran's claim for entitlement to psychiatric disability.  
The veteran again appealed the Board's decision to the CAVC.  
In a March 2004 Order, the CAVC vacated the Board's April 
2003 decision and remanded the veteran's claim for compliance 
with Stegall v. West, 11 Vet. App. 268 (1998).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.

In a July 2004, the veteran's representative submitted a 
statement which addressed the issue of entitlement to a total 
disability rating based upon individual unemployability.  The 
Board notes that this issue is not currently on appeal in 
front of the Board at this time.  In a June 2003 rating 
decision, of which the veteran was notified during the same 
month, the RO denied the veteran's claim for entitlement to 
individual unemployability.  The veteran's representative 
filed a timely Notice of Disagreement in June 2003 and a 
statement of the case was issued in January 2004.  Evidence 
of record shows that no formal appeal was filed for this 
claim.    


REMAND

The Board has reviewed the claims file and identified certain 
assistance that must be rendered to comply with the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (codified as amended at 38 U.S.C.A. 
§ 5100 et seq. (West 2002)).  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.  

Due to the invalidation of 38 C.F.R. § 19.9(a)(2) by the 
United States Court of Appeals for the Federal Circuit, this 
case must now be returned to the RO for additional 
development.  See Disabled American Veterans v. Sec'y of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2002).  This case 
must be returned to the RO for initial consideration of the 
additional evidence submitted/obtained for the veteran's 
claim.  The Board notes that the veteran's representative 
submitted a private physician's evaluation report in July 
2004.  The RO must readjudicate the veteran's claims in light 
of the evidence received since the February 2003 supplemental 
statement of the case (SSOC), including the July 2004 private 
evaluation report as well as any additional evidence obtained 
and associated with the claims file.      

In the August 2001 remand, the Board instructed that if 
necessary, the RO should schedule the veteran for a 
neuropsychiatric examination "in order to obtain an opinion 
about the nexus, if any, between the veteran's current 
diagnosis of psychotic disorder not otherwise specified and 
any mental disorder manifested in service".  As instructed 
in the August 2001 Board remand, the RO scheduled the veteran 
for a VA mental examination.  

In the April 2002 VA mental disorders examination report 
noted that the examiner had reviewed the veteran's claims 
file as well as obtained most of the veteran's medical 
history from his sister, as the veteran was heavily sedated 
during the interview.  After the examination, the VA examiner 
listed a diagnosis of schizoaffective disorder in the report 
but noted that the veteran's psychiatric condition was "also 
consistent with the history of paranoid schizophrenia" with 
"the onset of symptoms during the 20s in this patient".  
However, the examiner also opined that "the patient's 
schizophrenia is not associated with military service".    

In the April 2003 Board decision, which denied the veteran's 
claim for entitlement to service connection, the Board relied 
on the April 2002 VA examiner's opinion to find that the 
veteran's claimed psychiatric condition was not incurred in 
or aggravated by active service.  

In the March 2004 Joint Motion for Partial Remand, the CAVC 
remanded the veteran's claim for entitlement to service 
connection for a psychiatric disability to the Board in order 
to obtain a clarification opinion from the same VA examiner 
who conducted the April 2002 VA mental disorders examination.  
It was noted that the VA examiner did not "refer to any 
specific claims file documents, including service medical 
records or opinions of treating physicians".  The Joint 
Motion for Partial Remand highlighted that while the VA 
examiner seemed to affirm that the veteran's psychiatric 
condition presented symptoms in his twenties, he opined that 
there was no connection to service.  It was further noted 
that the veteran's service medical records reflected that he 
was discharged from active service at 20 years old due to 
being unfit because of a passive-aggressive personality.  

The CAVC ruled that a remand is necessary to comply with the 
requirements of the August 2001 Board remand instructions.  A 
remand by the Board confers on the claimant, as a matter of 
law, the right to compliance with the remand orders.  See 
Stegall v. West, 11 Vet. App. 268 (1998).  Consequently, the 
case must be remanded for the veteran to undergo a new VA 
examination to evaluate the nature and extent of the 
veteran's claimed psychiatric disability as well as to 
provide an opinion about the etiology of the veteran's 
condition as well as the timing of its onset.  

The appellant is hereby notified that it is the appellant's 
responsibility to report for the examination and to cooperate 
in the development of the case, and that the consequences of 
failure to report for a VA examination without good cause may 
include denial of the claim.  See 38 C.F.R. §§ 3.158 and 
3.655 (2003).  

Accordingly, this case is REMANDED for the following:

1.  The RO should schedule the veteran 
for a VA examination (with the same 
examiner who conducted the April 2002 VA 
mental disorders examination, if 
possible) to determine the current 
diagnosis or diagnoses of any psychiatric 
disability present and whether any 
current psychiatric disability was 
incurred in or aggravated by active 
service.  For each diagnosis made, the 
examiner should indicate whether it is 
more likely than not (i.e., probability 
greater than 50 percent), at least as 
likely as not (i.e., probability of 50 
percent), or less likely than not (i.e., 
probability less than 50 percent) that 
the diagnosed disability was incurred in 
or aggravated by service.  A complete 
rationale for all opinions offered should 
be provided, especially when discussing 
the etiology of the veteran's psychiatric 
condition as well as the onset date.  The 
claims folder should be made available to 
the examiner for review.  In addition, 
please provide the VA examiner with a 
copy of the REMAND.   

2.  Thereafter, the RO should 
readjudicate the veteran's claim for 
entitlement to service connection for a 
psychiatric disability.  If the claim 
remains denied, the RO should issue a 
supplemental statement of the case (SSOC) 
to the veteran and his representative, 
and they should be given an opportunity 
to respond, before the case is returned 
to the Board.  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits since February 
2003.  An appropriate period of time 
should be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




